MARSHALL, J.
This suit is like the case of Boatmen’s Bank v. Garnett, 155 Mo. 569, in that the first count of the-petition seeks to charge the defendants under the statute for contracting a debt to the plaintiff after he had knowledge of the insolvency or failing circumstances of the bank, and is like Union Nat. Bank v. Hill, 148 Mo. 380, in that.the-second count seeks to charge the defendants for negligence-in the discharge of -their duties as directors. In all other respects it is like the case of Utley v. Hill, 155 Mo. 232.
The decision in Union Nat. Bank v. Hill, 148 Mo. 380, disposes of the second count of the petition, and the decision in Utley v. Hill, 155 Mo. 232, disposes of the first count of the petition. Eor these reasons the judgment of the circuit court is affirmed.
All concur, except Robinson, J., absent.